Citation Nr: 1800379	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-44 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus or as due to exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from in the Army from July 1967 to December 1971, with subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army Reserves.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit being sought.  
The issue was remanded by the Board in July 2015 and April 2017 for additional development.  It has now been returned to the Board for further appellate review.  
The Board notes that the issue of entitlement to service connection for asthma as secondary to service-connected diabetes mellitus has been raised by the record in a May 2015 brief by the Veteran's representative.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  


FINDING OF FACT

Hypertension is not shown to have manifest in service or to a compensable degree within one year thereafter, and has not been shown to be causally and/or etiologically related to the Veteran's period of active duty service, to include exposure to herbicides or secondary to service-connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for hypertension, to include as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist  
	
VA's duty to notify was fulfilled by a May 2009 letter.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records and indicated private treatment records have been obtained.  Hurd v. West, 13 Vet. App. 449, 452 (2000).  

The Veteran was afforded VA examination in May 2009 with medical opinions provided in September 2016 and July 2017. (An addendum to the September 2016 opinion was provided in October 2016.)  The Board previously found the May 2009 VA examination inadequate because the examiner failed to provide an adequate rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board also found the medical opinion of September 2016 and its accompanying addendum of October 2016, incomplete.  The Board noted in its April 2017 remand that the examiner without considering the Veteran's contention that his hypertension was due to herbicide agent/Agent Orange exposure, concluded that his hypertension is not related to service because it was diagnosed many years after separation.  Further, the same examiner concluded in the October 2016 addendum that diabetes did not cause hypertension because the hypertension was diagnosed in 2003 and diabetes was diagnosed in 2004.  Additionally, she opined that even if the diabetes onset occurred first, it had no effect on hypertension as there is no medical evidence that the Veteran has diabetic nephropathy, abnormal creatine, or estimated glomerular filtration rate (eGFR).  

Since the October 2016 addendum, the Veteran has submitted medical literature which suggests that diabetes mellitus can damage the smaller blood vessels, resulting in kidney damage; and the larger blood vessels, resulting in hypertension.  Moreover, the Veteran's representative in a January 2017 written brief presentation, provided links to websites and asserted that they support a finding of a relationship between exposure to herbicide agents and hypertension.  Since the VA examiner did not have an opportunity to comment on the newly received medical evidence, the September 2016 opinion and the October addendum are deemed incomplete.  

In its April 2017 remand, the Board directed the RO to obtain outstanding VA treatment records, an addendum opinion addressing the etiology of the Veteran's hypertension, to include herbicide exposure and the medical literature submitted by the Veteran, and then to adjudicate the claim.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection for Hypertension

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110 (2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Service connection may also be established on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309 (a) that manifest to a degree of 10 percent within one year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2017).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b) (201); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C. § 5107 (2012).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that his hypertension is related to service, including due herbicide agent exposure.  Alternatively, he asserts that it is caused or aggravated by his service-connected diabetes mellitus.  

A.  Presumptive and Direct Service Connection

The Veteran has a current diagnosis of hypertension.  The first element of a service connection claim is met.

The Veteran's STRs are silent for complaint, treatment or diagnosis of hypertension during service.  Post service treatment records, however, dated in October 1971 show that the Veteran was sent for a high blood pressure consultation over the course of three consecutive days, twice per day.  The readings ranged from 118/80 to 124/84.  The separation physical reported no concerns relating to hypertension.  

The Veteran provided private treatment records dated in November 2005 showing a diagnosis of "borderline hypertension."  

Post service VA treatment shows that the Veteran in May 2009 indicated that he was diagnosed with hypertension in 2003.  

As previously noted, the Veteran was afforded a VA examination in May 2009, a medical opinion and addendum in September 2016 and October 2016, respectively.  The Board deemed the May 2009 examination inadequate for adjudication purposes and the September 2016 opinion and October 2016 addendum incomplete.  Hence, it is not necessary to discuss them, as the Board has assigned the most probative value to the July 2017 medical opinion.  

A medical opinion was provided in July 2017.  The examiner acknowledged a review of the entire claims file and concluded that the Veteran's hypertension is less likely as not incurred or caused by active duty service.  She noted that the Veteran's blood pressure was normal on entry to service, during service and at the time of separation from service (apart from 2 blood pressure readings on one day that with subsequent blood pressure values, were normal over three days of measurements), "so there is no evidence of hypertension during service for this [V]eteran."  

The Board finds this opinion more probative against a finding that the Veteran's hypertension was incurred in service.  The examiner provided a well-reasoned rationed for her conclusion.  

Regarding whether hypertension manifested within one year of the Veteran's discharge from active service, the Board notes that the Veteran himself reported that the onset of his hypertension was in 2003, many years after leaving service.  Therefore the presumptive theory is not for application.  

The Board notes that there is no evidence of hypertension during the Veteran's active military service.  The STRs are silent for any in-service complaints, treatment, or diagnoses of hypertension.  At separation in 1971, it was not noted that the Veteran had hypertension.  Additionally, there is no indication in the record that hypertension was manifested within one year of the Veteran's discharge from active service.  The first mention of hypertension reported by the Veteran was in 2003, over 30 years after active service ended.  

Service connection for hypertension is not warranted on a direct or presumptive basis.  

B.  Secondary Service Connection due to Service-Connected Diabetes Mellitus

Regarding the Veteran's contention that his hypertension is caused or aggravated by his service-connected diabetes mellitus, the first and second elements of a secondary connection claim are met.  

A medical opinion was provided in July 2017.  The examiner concluded that the Veteran's hypertension is less likely as not secondary to the service-connected diabetes mellitus type II.  She offered the rationale that "since hypertension predates diabetes according to the October 2005 records which show [that the] Veteran on antihypertensive medication with documentation that diabetes required no medication at that time and was diagnosed on August 2004 labs; so [therefore,]hypertension was not caused by the service-connected diabetes mellitus."  

As to the aggravation prong, the examiner concluded that the Veteran's hypertension is less likely as not aggravated by the Veteran's service-connected diabetes mellitus.  She noted that such is "evidenced by monotherapy with low dose Lisinopril (medication treatment for hypertension) in addition to documentation that [V]eteran intermittently stopped blood pressure medication with blood pressures in the normal range at home and noted to be higher at the clinic."  Further, the examiner added that "the [V]eteran's kidney function has remained normal on multiple lab tests with no microalbuminuria.  Although diabetes may have micro and macrovascular effects, there is no objective clinical evidence to support a claim that the [V]eteran's hypertension has been aggravated beyond its natural progression by diabetes."

Moreover, the examiner added that a "review of the literature in Up To Date supports the view that hypertension worsens with age as a natural progression."  The examiner also cited in support of her conclusion a medical study that reports that advancing age is associated with increased blood pressure, especially systolic and increased incidence of hypertension, as is obesity and weight gain, high sodium diet, and physical activity.  

The Board finds this opinion most probative against a finding that the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus.  The examiner provided a well-reasoned rationed for her conclusion.  She specifically noted that the medical records show that the Veteran was taking antihypertensive medication a year in advance of his diagnosis of diabetes mellitus, which was diagnosed in August 2004.  Hence, "hypertension was not caused by the service-connected diabetes mellitus."  

As to aggravation, it was noted that because the Veteran's kidney function remained normal on multiple lab tests with no microalbuminuria, it indicates that hypertension has been aggravated beyond its natural progression by diabetes.  Finally, the examiner explained that advancing age, obesity, weight gain, high sodium diet, and physical activity are factors associated with increased blood pressure and increased incidence of hypertension.  

The Board finds that service connection on a secondary basis must be denied.  

C.  Service Connection as Due to Exposure to Herbicide Agents  

The Veteran served in the Republic of Vietnam during the Vietnam era.  Thus, exposure to herbicides in service is presumed.  The National Academy of Sciences Institute of Medicine (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).  Additionally, VA found that there was not enough evidence in the NAS studies to find a presumptive connection between hypertension and herbicide exposure.  75 Fed. Reg. 81332.  However, VA's discussion in that document made clear that there were some studies, as noted in NAS' findings in Updates 2006 and 2008, which demonstrated "limited or suggestive evidence of association."  

The July 2017 VA examiner concluded that the Veteran's hypertension is less likely as not incurred by herbicide use.  The examiner opined that "the weight of medical literature does not currently support a causal relationship between hypertension and herbicide agent exposure."  
The Board has considered the Veteran's assertions.  The Veteran is competent to report observable symptoms such as dizziness, and lightheadedness.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is also competent to report recurrent symptoms.  However, because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether his hypertension is caused by his period of active service or his service-connected diabetes mellitus, or herbicide exposure falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's hypertension requires medical inquiry into biological processes and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  Additionally, his assertion has been investigated by competent medical practitioners and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the probative value of his lay opinion is low.  

The Veteran has submitted internet articles in support of his claim.  They generally discuss diabetes effects on hypertension; an association between arsenic and hypertension; and, the influence of dioxins on blood pressure in rats.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  38 C.F.R. § 3.159 (a)(1) (2017).  It can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998).  Generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus.  Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

Significantly, the purpose of the article discussing dioxin and hypertension was to address the effects of melatonin on cardiovascular changes from dioxin exposure, and was a study that was performed on dioxin-exposed rats, not humans.  Therefore, it does not apply to the Veteran's case.  

Regarding the article about arsenic exposure and hypertension, whether arsenic is related to hypertension is not relevant in this case, as the Veteran has not asserted that he was exposed to arsenic in service.  

The article titled "Diabetes Mellitus and Associated Hypertension, Vascular Disease, and Nephropathy" discuses predisposition to heart disease in people with diabetes and hypertension.  Although this article suggests a relationship between diabetes and hypertension, it is not accompanied by a medical opinion specific to the Veteran in this case.  The article is not associated with any medical opinion or evidence denoting familiarity with the specific cats of record.  Instead, the article contains general findings which standing along are less probative than the opinion of the VA examiner.  In this case there is no supporting medical evidence that the general principles cited in the articles relate to the specific situation of the Veteran.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  

These articles and submitted by the Veteran are less probative than other evidence of record, as they do not apply the specific facts to this specific case.  Sacks v. West, 11 Vet. App. 314, 317 (1998).  

In conclusion, as the medical evidence outweighs the lay and treatise evidence.  The Board finds that the preponderance of the evidence is against service connection for hypertension, on a direct, secondary and presumptive basis.  38 U.S.C. § 5107 (b) (2012).  Service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or exposure to herbicides is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).  


ORDER

Service connection for hypertension is denied.  




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


